DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 18, 2022 in response to the previous Office Action (01/18/2022) is acknowledged and has been entered.
	Claims 1 – 7, 9 – 12 and 17 – 20  are currently pending.
	Claims 8, 13 – 16 and 21 – 32 are cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(a) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "said overlapping area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 9, 13 – 15, 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2016/0198088).
Regarding claim 1, Wang et al. disclose system for increasing an area continuously captured by an image capturing device directed at said area, the system comprising: an image capturing device directed at said area in a specified image orientation; (par.0252 "The sensor data may be used to determine position and/or orientation of the image capturing device relative to the movable object and/or a reference frame"); a rotation mechanism configured to set a rotational angle of an image captured by said image capturing device (par. 0299 " the system can automatically calculate the necessary angle of rotation or time interval between image captures, or other parameters controlling the panoramic imaging process as described herein so that the actual overlap between the images are close to the intended overlap"); and a computer processor configured to: receive momentary orientation measurements of said image capturing device; (par.0252 "The sensor data may be used to determine position and/or orientation of the image capturing device relative to the movable object and/or a reference frame"); calculate in real-time, based on said measurements, a rotational angular shift in orientation of said image capturing device relative to said specified image orientation; (par. 0253 "The sensor data can be used in a feedback-based control scheme"); provide instructions to said rotation mechanism for rotation in real-time of said image capturing device (par.0051), to compensate for said shift, (par. 0253 "the control signals can be generated based on data received from carrier sensors indicative of the spatial disposition of the carrier or the payload carried by the carrier"); wherein said image capturing device is mounted on a non-stationary platform moving in a periodic pattern (par. 0381 "the UAV2002 can be configured to rotate around the vertical axis 2006for a certain angle").
Regarding claim 2, Wang et al. disclose all of the aforementioned limitations of claim 1. Wang also teaches wherein the platform is an aerial platform and wherein said platform changes a position along a flight route (par. 0381 "the UAV2002 can be configured to rotate around the vertical axis 2006 for a certain angle").

Regarding claim 3, Wang et al. disclose all of the aforementioned limitations of claim 2. Wang also teaches wherein said flight route is circular (par. 0381 "the UAV2002 can be configured to rotate around the vertical axis 2006for a certain angle").

Regarding claim 4, Wang et al. disclose all of the aforementioned limitations of claim 1. Wang also teaches wherein the platform is one of: a naval vessel, a ground vehicle, an aerostat, and a semi-stationary platform (par. 0328).

Regarding claim 5, Wang et al. disclose all of the aforementioned limitations of claim 1. Wang also teaches wherein the specified image orientation is selected so as to reduce capturing of regions of said overlapping area indicated as non-relevant regions (par. 0289 "the FOV of the image capturing device (e.g., 0)").

Regarding claim 6, Wang et al. disclose all of the aforementioned limitations of claim 1. Wang also teaches wherein the specified image orientation is determined by one of: an automatic decision module, a human operator (e.g., the surrounding environment) and/or to each other, can be controlled by a terminal" "user input can be used to interact with the terminal').

Regarding claim 9, Wang et al. disclose all of the aforementioned limitations of claim 1. Wang also teaches wherein the rotation mechanism comprises at least one gimbal (par. 0343).

Claim 17 – 20 are rejected as applied to claims 1 – 4 above, respectfully. The method steps as claimed would have been implied by the apparatus of Wang et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Applicant’s Admitted Prior Art (AAPA) in US 2020/0204734.
Regarding claim 7, Wang et al. disclose all of the aforementioned limitations of claim 1. Wang fails to explicitly disclose wherein said capturing device is configured to capture an NxM array of partially overlapping tile images constituting one large image, wherein N and M are integers, wherein each of said NxM tile images are associated with a respective specified image orientation, and wherein the computer processor and the rotation mechanism are further configured to operate for each of said NxM tile images separately, based on the respective specified image orientations.
	In the same field of endeavor, AAPA teaches the capturing device has an over view 120 being rectangular in nature. Capturing the scene from a different position and orientation as the aerial vehicle flies along the flight route (Par. 0011; fig. 1). In light of the teaching of AAPA, it would have been obvious to one of ordinary skill in the art before the effective filing date to use AAPA in Wang’s system because an artisan of ordinarily skill would recognize that this would result in system with capable of WAMI.

Regarding claim 12, Wang et al. disclose all of the aforementioned limitations of claim 1. Wang fails to explicitly disclose wherein said image capturing device is configured to capture at least two non-overlapping sets of images each associated with a respective at least one object and a specified image orientation, and wherein the computer processor and the rotation mechanism are further configured to operate for each of the at least two non-overlapping sets of images separately, based on the respective specified image orientations.
In the same field of endeavor, AAPA teaches the capturing device has an over view 120 being rectangular in nature. Capturing the scene from a different position and orientation as the aerial vehicle flies along the flight route (Par. 0011; fig. 1). In light of the teaching of AAPA, it would have been obvious to one of ordinary skill in the art before the effective filing date to use AAPA in Wang’s system because an artisan of ordinarily skill would recognize that this would result in system with capable of WAMI. Wang in view of AAPA does not teach multiple imaging devices taking non-overlapping images. However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to couple one or more additional imaging sensor/devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Filous et al. (US 2003/0137582).
Regarding claim 10, Wang et al. disclose all of the aforementioned limitations of claim 1. Wang fails to explicitly disclose wherein the capturing of image [[tiles]] at said specified image orientation comprises a Schmidt-Pechan prism having two parallel surfaces.
	In the same field of endeavor, Filous teaches integrating an image-rotating optical system in the picture system of a camera without reducing the optical performance of the picture system, discloses a Schmidt -Pechan prism (Par. 0038). In light of the teaching of Filous, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Filous’ configuration in Wang’s system because an artisan of ordinarily skill would recognize that this would result in system with no mechanical mechanisms which reduces noise.

Regarding claim 11, Wang et al. in view of Filous et al. disclose all of the aforementioned limitations of claim 10. Filous also teaches wherein the width of the beam of the image at the beam input side of Schmidt-Pechan prism and the width of the beam at beam output side of Schmidt-Pechan prism are similar in size (par. 038 Schmidt-Pechan prisms have coaxial beams).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698